 

SOUTHERN DISTRICT OF MISSISSIPPI

FILED

 

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIXPI] JUN 12 2019
EASTERN DIVISION

 

 

 

ARTHUR JOHNSTON
(nn Yd ad

 

 

 

UNITED STATES OF AMERICA

v. Criminal No. 2:18cr35-KS-MTP

SADIE BRADLEY
a/k/a Sadie McCornell
a/k/a Sadie McConn
a/k/a Sadie George

AGREED PRELIMINARY ORDER OF FORFEITURE
PURSUANT to a separate Plea Agreement between SADIE BRADLEY, by and with the
consent of her attorney, and the UNITED STATES OF AMERICA (hereinafter “the

Government”), SADIE BRADLEY agrees that the following findings are correct, and further

agrees with the adjudications made herein. Accordingly, the Court finds as follows:

1. The defendant is fully aware of the consequences of having agreed to forfeit to the
Government her interests in and to the hereinafter described property, having been apprised
of such by her attorney and by this Court; and she has freely and voluntarily, with
knowledge of the consequences, entered into a Plea Agreement with the Government to
forfeit such property.

2, The defendant agrees, the $197,216.11 Money Judgment, constitutes or was derived from
proceeds that the defendant obtained, directly or indirectly, as a result of the offense
charged in the Indictment and/or was used, or intended to be used, in any manner or part,
to commit, or to facilitate the commission of the offense charged in the Indictment and/or
was involved in the offense charged in the Indictment. Such property is, therefore, subject

to forfeiture pursuant to Title 18, United States Code, Section 981(a)(1)(c) and Title 28,
sentence and included in the judgment, and that this order shall be enrolled in all
appropriate Judgment Rolls.
The Court shall retain jurisdiction to enforce this Order, and to amend it as necessary,

pursuant to Fed. R. Crim. P. 32.2(e).

SO ORDERED AND ADJUDGED this | "tay of Tt wh 2019.

CE ap cate

UNITED PE Nee DISTRICT JUDGE

 

AGREED:

 

J od Brody

KA BRADLEY
Defendant

Fit lle ef

ELLEN M. ALLRED
Attorney for Defendant
